                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

CDS FAMILY TRUST, et al,                         *

       Plaintiff,                                *

v.                                               *           Civil Case No. 1:15–cv–02584–JMC

ERNEST R. MARTIN, et al,                         *

       Defendants.                               *

         *     *     *    *     *    *     *     *     *     *    *     *     *     *     *

                                 MEMORANDUM OPINION

       By consent of the parties, this matter is before me for all proceedings pursuant to 28 U.S.C.

§ 636(c). Now pending before the Court are ECF Nos. 136 and 139 filed by Defendants Corsa

Coal Corp. (“Corsa Coal”), Wilson Creek Energy, LLC (“Wilson Creek”), and PBS Coals, Inc.

(“PBS Coals”) (collectively, the “Coal Defendants”) seeking to preclude the testimony of Larry

McDowell and Ronald Lewis, two experts designated by Plaintiffs, CDS Family Trust, LLC’s and

the Carl DelSignore Family Trust’s (collectively, the “Plaintiffs”) pursuant to Rule 702 of the

Federal Rules of Evidence and Daubert v. Merrell Dowell Pharmaceuticals, 509 U.S. 579 (1993).

The Court has also reviewed Plaintiffs’ Opposition (ECF No. 154) and the Coal Defendants’ Reply

(ECF No. 161). The Court finds that no hearing is necessary.

       For the reasons set forth below, the Court will deny both motions at this time without

prejudice. At trial, subject to the Court’s guidance below, the Coal Defendants are free to renew

challenges to credentials during the voir dire of the witness, including a challenge that the

witnesses’ training and experience are insufficient to allow him to opine as to some or all of the

areas of expected testimony. Additionally, the Coal Defendants are free to move to strike some or
all of either expert’s opinion testimony at the conclusion of their cross examination of the expert

based on challenges to the reliability of the testimony or the sufficiency of its factual basis.

       I.      LEGAL STANDARD

       Federal Rule of Evidence 702 provides for:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if:
                      (a) the expert's scientific, technical, or other specialized
                      knowledge will help the trier of fact to understand the
                      evidence or to determine a fact in issue;
                      (b) the testimony is based on sufficient facts or data;
                      (c) the testimony is the product of reliable principles and
                      methods; and
                      (d) the expert has reliably applied the principles and
                      methods to the facts of the case.

       As noted by Plaintiffs, Rule 702 was intended to liberalize the admission of relevant

expert evidence and favors admissibility if the testimony will assist the trier of fact. See

Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999); Mack v. Amerisourcebergen

Drug Coro., 671 F. Supp. 2d 706, 709 (D. Md. 2009). Moreover, a Daubert challenge focuses

on whether the prerequisites to admissibility contained in Rule 702 are met, and “ is not a tool

to challenge the persuasive value of an expert's conclusions . . . [or] intended to take the place

of vigorous cross-examination or intrude on the province of the jury.” See Ruark v. BMW of North

Am., LLC, No. ELH-09-2738, 2014 U.S. Dist. LEXIS 11969 *19 (D. Md., Jan. 30, 2014). “In

other words, the Supreme Court did not intend the gatekeeper role to ‘ supplant the adversary

system or the role of the [factfinder]: [v]igorous cross- examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and appropriate

means of attacking shaky but admissible evidence.’” See Id. at *11 (quoting Allison v. McGhan

Medical Coro., 184 F.3d 1300, 1311-12 (11th Cir.1999)).

       II.     DISCUSSION

                                                  2
                    A. Coal Seam Opinions

          The Coal Defendants first attack Mr. McDowell’s credentials to opine as to the

identification of various coal seams within the disputed area, primarily by arguing that his mining

experience is insufficient in duration and too remote in time to allow him to opine as to which coal

seam was mined in this case. (ECF No. 161 at pp. 2-3). According to the Coal Defendants, Mr.

McDowell’s 8 years of work for a mining company approximately 30 years ago renders him

unqualified. To say the least, that is not facially apparent to the Court. There is no evidence before

the Court that coal seam identification has significantly evolved since 1988, nor that eight years is

an insufficient length of time to develop such expertise. The Court also observes that based on its

reading of Mr. McDowell’s reports and deposition excepts, Mr. McDowell’s opinion in this area

appears limited to opining that the coal in question belonged to the Upper Freeport seam,

something that is not disputed by the Coal Defendants’ own expert.1

          As for the reliability of this opinion’s basis, the Coal Defendants criticize Mr. McDowell’s

reliance on the West Virginia Geological Survey (the very learned treatise referenced by their own

expert at deposition), his reliance on Maryland’s equivalent survey,2 and his reliance on the mining

permit issued in this case by the Bureau of Mines, referencing the Upper Freeport seam. Again, it

is not at all clear to the Court why reliance on these sources renders Mr. McDowell’s opinion

infirm. This is especially true when his opinion is consistent with the Coal Defendants’ expert

opinion and the testimony of at least one of the individual Defendants, Mr. Rose (ECF No. 130




          1
             For example, Mr. McDowell has no opinion as to whether Upper Freeport seam was misidentified as the Kittaning seam
in the disputed area. (ECF No. 154-2 at p. 35).
           2
             The Coal Defendants also make an argument on late disclosure of the Maryland Geological Survey as a basis for Mr.
McDowell’s opinion. The Court is unwilling at this stage to preclude reference to a source that, to its understanding, is a publicly
available core reference for such matters. At trial, should a sufficient foundation for this source fail to be established, the Court
may re-evaluate its use.


                                                                 3
Ex. Y at 3), in addition to the above sources. Accordingly, the Court will not, at this stage, preclude

Mr. McDowell from offering the opinion that the coal at issue was from the Upper Freeport seam.

                   B. Calculation of the Size and Location of the Disputed Area

         The Coal Defendants next attack Mr. McDowell’s credentials for determining the size and

location of the disputed area where the mining took place, particularly his expertise in utilizing

Google Earth and Google Images for this purpose. (ECF No. 161 at pp. 4-7). As before, it is not

apparent from the Coal Defendants’ arguments why Mr. McDowell’s experience in mining and

surveying are so lacking as to necessitate the exclusion of such testimony. As for his reliance, in

part, on Google Earth and Google Images in support of his opinions, Mr. McDowell, by way of

affidavit, indicates that those modalities are commonly used in the engineering, surveying, and

mining industries. (ECF No. 154-1 at ¶¶ 4-5). Additionally, the Coal Defendants’ own expert

acknowledges as much. (ECF No. 154 at p. 15).

         Next, the Coal Defendants argue that Mr. McDowell acknowledged imprecision in Google

Earth and Google Images. (ECF No. 161 at pp. 6-8). However, from the Court’s review of Mr.

McDowell’s deposition and second report, such imprecision does not necessarily undermine the

task for which Mr. McDowell used these tools. That is, using these tools to establish what areas

were disturbed by mining activity at particular points in time based on overhead images would

not seem to require exact precision.

         Finally,3 the Coal Defendants argue that Mr. McDowell should be precluded from

testifying as to how much of the disputed area falls outside the confines of a certain deed



          3 The Coal Defendants also challenge Mr. McDowell’s ability to opine as to the owner of certain surface rights for the

mined area. (ECF No. 161 at p. 10). The Court will reserve on this issue and await the precise trial testimony of Mr. McDowell
with regard to ownership. By way of guidance, the Court is unlikely to allow Mr. McDowell to testify as to the construction or
operation of any of the deeds at issue in the case, but may allow him to testify as to his understanding as a surveyor of certain
entries on survey documents concerning ownership.


                                                               4
description of 29.7 acres. (ECF No. 161 at p. 9-10). In this regard, it is Defendants’ argument

that all of the disputed area falls within these 29.1 acres for which they have the mining rights

pursuant to a series of deeds. It is Plaintiffs’ argument — supported by Mr. McDowell — that

only 1.1 acres of the 3.3 acres of mining falls within the 29.7 acres, but that the remainder falls

outside of the 29.7 acres. The Coal Defendants argue that Mr. McDowell acknowledged his

method for determining this area was subject to a 10% error, the method itself was not of the type

relied upon by experts in the field, and that even the 10% error estimation was unsupported and

may be understated. The Coal Defendants also argue that Mr. McDowell’s estimate is contrary

to eyewitness testimony by Defendant Jeffrey Rose, who was deeply involved in the mining

operations at the time.

         The Plaintiffs contest all of these arguments. (ECF No. 154 at pp. 18-23). Essentially,

Plaintiffs argue that Mr. McDowell’s error estimation is one accepted by experts in the industry

for certain tools, and, though his survey was not fully completed, he adequately verified his

findings through other tools that were generally accepted within the industry. (Id.).

         At this stage, the record before the Court is insufficient for the Court to conclude that Mr.

McDowell’s testimony should be precluded in this area. The extent to which exact precision is

required to establish what portions fall within the 29.7 acres, the ramifications on liability and

damages as to those portions that might fall outside,4 and the extent to which the offered opinions

are at odds with standards in the industry or other witness testimony needs to be developed more

fully so that the Court may determine whether any defects go merely to weight or to admissibility.

As this is a bench trial, the Court is comfortable with its ability to make this assessment during

the trial itself, with Mr. McDowell subject to what it anticipates will be a vigorous cross


         4
          For example, the Court is unaware at this stage as to who owns the mineral rights for those portions of the
disputed area (if any) that fall outside the 29.7 acres.

                                                         5
examination by the Coal Defendants. To be clear, whether a sufficient foundation can be

established for the proffered opinions in this area remains an open question for the Court.

               C. Preclusion of Mr. Lewis’ Testimony

       As a final matter, the Coal Defendants also seek to preclude the testimony of Plaintiffs’

other expert, Mr. Ronald Lewis, to the extent he relies upon the testimony of Mr. McDowell. As

the Court is not precluding the testimony of Mr. McDowell at this stage, it will deny the Coal

Defendants’ motion as to Mr. Lewis, without prejudice to the Coal Defendants’ ability to raise

these issues again at trial should the Court reach different trial conclusions as to the admissibility

of some or all of Mr. McDowell’s opinions.

       III.    CONCLUSION

       For the foregoing reasons, the Coal Defendants’ motions to preclude the testimony of Mr.

McDowell and Mr. Lewis, (ECF Nos. 136 and 139), are DENIED without prejudice to the Coal

Defendants’ ability to raise challenges to their testimony at trial, subject to the Court’s guidance

herein. A separate Order shall follow.




Dated: February 11, 2019                                            /s/
                                                   J. Mark Coulson
                                                   United States Magistrate Judge




                                                  6
